


 
 
DELL INC.
Amendment No. 1 to Stock Unit Agreements


This Amendment No. 1 to Stock Unit Agreements (this “Amendment”) is made as of
June 12, 2012 (the “Amendment Effective Date”) and relates to certain units (the
“Units”) representing the right to receive shares (the “Shares”) of the common
stock (the “Common Stock”) of Dell Inc., a Delaware corporation (the “Company”),
granted to you by the Company under the Company's 2002 Long-Term Incentive Plan
(as amended and restated through the Amendment Effective Date, the “Plan”).
Capitalized terms used in this Amendment but not defined herein have the
respective meanings ascribed to them in the Plan or the applicable Stock Unit
Agreement.


The Board adopted a dividend policy on June 12, 2012 under which, subject to
certain terms and conditions, the Board will declare and the Company will pay a
cash dividend on the Company's issued and outstanding Common Stock in each
fiscal quarter. The Leadership Development and Compensation Committee of the
Board has determined that it is appropriate and in the best interests of the
Company and you to amend your Stock Unit Agreements that are unvested and
outstanding as of the Amendment Effective Date (the “Agreements”), to provide
for your right, subject to the terms and conditions set forth in the Agreements
as amended by this Amendment, to receive dividend equivalent payments with
respect to the Shares that are received by you pursuant to the Agreements.


1.    Amendment to Section 3 of Agreements. Section 3 of each of the Agreements
is hereby amended and restated in its entirety to read as follows:


“3.    Rights as a Stockholder; Dividend Equivalent Rights. You will have no
rights as a stockholder with respect to Shares that may be received by you
pursuant to this Agreement until those Shares are issued and registered in your
name on the books of the Company's transfer agent. If the Company declares a
cash dividend on the Common Stock after the Amendment Effective Date, you will
be entitled to receive with respect to each Unit which is outstanding on the
dividend record date and which vests an amount in cash equal to the amount of
such cash dividend declared and paid on one share of Common Stock (a “Dividend
Equivalent”), so long as such dividend record date occurs not later than the
date on which the Share underlying such vested Unit is issued to you. Dividend
Equivalents will not be credited with interest and the payment of Dividend
Equivalents will be subject to withholding for taxes in accordance with this
Agreement. The Company will pay you the Dividend Equivalent payment amount with
respect to a vested Unit on the date on which the Company issues the Share
underlying such Unit in accordance with this Agreement or as soon as
administratively practicable thereafter. If the issuance of any Share is
deferred to a date later than the vesting date of the related Unit under any
agreement between you and the Company, payment to you of the related Dividend
Equivalent payment amount similarly will be deferred to such later issue date.
You will not be entitled to receive Dividend Equivalent payments with respect to
any Units that are not vested Units. Your right to receive Dividend Equivalent
payments will be subject to accelerated vesting, expiration (including upon
termination of Employment) and restrictions on transferability on the same basis
as the Units. Any Dividend Equivalents paid to you will be subject to forfeiture
(including clawback) to the same extent as the Shares issued under the Units
with respect to which such Dividend Equivalents were paid.”


2.    Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Delaware, United States of America.


3.    Effect of Amendment. Each of the Agreements and the terms of the Units
granted to you pursuant to each such Agreement are amended by this Amendment as
of the Amendment Effective Date and, except as expressly so amended, shall
remain in full force and effect in accordance with the terms in effect
immediately before the Amendment Effective Date.








DELL INC.




By:    ________________________________




